Judgment, insofar as appealed from by the defendant Aribar, unanimously reversed, with costs, and a new trial ordered, on the ground that the amounts awarded are excessive, unless the plaintiffs stipulate to reduce the verdict in favor of plaintiff Mildred Edelstein to $3,500, and in favor of the coplaintiff Henry Edelstein to $1,000, in which event the judgment, as so modified, is affirmed, without costs. Judgment, so far as appealed from by the third-party defendants, unanimously affirmed. Settle order on notice. Present — Peek, P. J., Dore, Cohn, Breitel and Bastow, JJ.